Citation Nr: 1821729	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served active duty from January 2004 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for left knee injury.

In September 2013, the Veteran waived his right to a hearing (VA Form 9, Appeal to the Board, received September 2013).  The Board denied the Veteran's claim in a September 2015 decision.  He appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In a January 2017 Memorandum Decision, the Court vacated the Board's decision and remanded the matter back for further action.  In September 2017, the Board remanded the Veteran's claim for service connection for a left knee condition to include a new VA examination.  As is discussed below, there is confusion as to the opinion of the VA examiner.  As such, the claim must be remanded again for clarification. 

In April 2016, the Board remanded the claim of TDIU for development.  To date, the development ordered has not been completed, and as such, the issue is not ripe for Board adjudication at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a left knee condition which he believes is the result of a documented injury in service.  The Veteran has a documented in-service left knee injury and a current diagnosis for a left knee condition.

The Board finds that a remand is necessary so the VA examiner can clarify her medical opinions.  Specifically, there are two conflicting VA examination opinions with the same September 27, 2017 examination date, for the Veteran's left knee claimed condition and signed by the same VA examiner on September 29, 2017.  In one report, the examiner checked the box opining that the Veteran's claimed left knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event, or illness, while on another examination form completed the same day, she checked the box stating that the Veteran's claimed left knee condition is at least as likely as not incurred in or caused by the claimed in-service injury.  Since, the opinions are in direct conflict, clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder to the VA examiner who provided the Veteran's September 27, 2017 left knee opinions, or if unavailable to another examiner.  If the opinion cannot be provided without a physical examination, one should be scheduled.  In this regard, it is observed that the examiner commented that an MRI might be needed to assess damage in light of the fact that x-rays of the left knee were negative.  If this is found to be the case by the examiner, an MRI should be scheduled.

Here, in separate DBQ forms, both dated September 27, 2017, the same examiner opined both that the Veteran's left knee condition was less likely than not (less than 50 percent probability) caused by his in-service injury and it was at least as likely as not the Veteran's left knee condition incurred in or caused by the claimed in-service injury event, or illness (although the rationale provided suggested a negative conclusion).

On reconsideration, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's left knee disability either began during or was otherwise caused by his military service, to include as a result of the documented in-service left knee injury.  Why or why not? 

The September 2017 Board remand provides a good discussion of the Veteran's in-service knee injury as well as his contentions.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




